UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended Check the appropriate box: x Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ¨ Definitive Information Statement CDSS WIND DOWN INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ¨ No fee required. x Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Common Stock Aggregate number of securities to which transaction applies:351,691,756 shares Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): $0.06 (calculated based on the last sale in the over-the-counter market on May 27, 2010) Proposed maximum aggregate value of transaction: $21,101,505 Total fee paid: $ 1,504.54 ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 CDSS WIND DOWN INC. 2100 McKinney Avenue, Suite 1500 Dallas, Texas 75201 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. To the Stockholders of CDSS Wind Down Inc.: This Information Statement is first being mailed on or about June , 2010 to the holders of record of the common stock, par value $0.01 per share (the “Common Stock”) of CDSS Wind Down Inc., a Delaware corporation (“we”, “us”, “CDSS” or the “Company”) as of the close of business on June , 2010 (the “Record Date”). This Information Statement relates to certain actions to be taken by the written consent of the holders of a majority of the Company's outstanding Common Stock (the “Written Consent”). The Written Consent authorized, effective upon the 21st day following the mailing of this Information Statement to the Stockholders of the Company, the following: (1) The amendment of the Company's Certificate of Incorporation, in substantially the form attached hereto as Annex 1, prior to closing of the Merger (as defined below), to effect a reverse stock split of the Company's issued Common Stock, on the basis of issuing one (1) share of Common Stock in exchange for each three (3) shares of Common Stock (the “Reverse Stock Split”); and (2) The amendment of the Company’s Certificate of Incorporation, in substantially the form attached hereto as Annex 2, at any time on or before May 31, 2011 to increase the authorized shares of Common Stock from 100,000,000 shares to 500,000,000 shares of Common Stock and reduce the par value per share from $0.01 to $0.0001 per share (the “Share Increase”); and (3) The merger transactions (the “Merger”) contemplated in the merger agreement dated as of March 29, 2010, as amended (the “Merger Agreement”) by and among Green Energy Management Services, Inc. (“GEM”), CDSS, and our newly-formed, wholly-owned merger subsidiary, CDSS Merger Corporation (the Reverse Stock Split, the Share Increase,and the Merger are collectively referred to as the “Transactions”). Pursuant to the Merger Agreement, our mergersubsidiary will merge with and into GEM, with GEM being the survivingcorporation and becoming a wholly-owned subsidiary of CDSS. Each share of GEM common stock outstanding immediately prior to the effective time of the merger will be converted into 0.352 share of CDSS common stock, and the former shareholders of GEM will own approximately 80% of the outstanding shares of CDSS common stock.The Merger Agreement is attached hereto as Annex 3 and the Amendment to the Merger Agreement is attached hereto as Annex 4. The Written Consent constitutes the consent of a majority of the total number of shares of outstanding Common Stock and is sufficient under the General Corporation Law of the State of Delaware (the “DGCL”) and the Company's Bylaws to approve the Transactions.Accordingly, the Transactions shall not be submitted to the Company's other stockholders for a vote. This Information Statement is being furnished to you to provide you with material information concerning the actions taken in connection with the Written Consent in accordance with the requirements of the Securities Exchange Act of 1934 and the regulations promulgated thereunder, including Regulation 14C. This Information Statement also constitutes notice under Section 228 of the DGCL of the actions taken in connection with the Written Consent. Only one Information Statement is being delivered to two or more security holders who share an address, unless the Company has received contrary instructions from one or more of the security holders. The Company will promptly deliver, upon written or oral request, a separate copy of the Information Statement to a security holder at a shared address to which a single copy of the document was delivered.If you would like to request additional copies of the Information Statement, or if in the future you would like to receive multiple copies of information or proxy statements, or annual reports, or, if you are currently receiving multiple copies of these documents and would, in the future, like to receive only a single copy, please so instruct the Company, by calling the Company at (214) 520-9292, or by writing to us at 2100 McKinney Avenue, Suite 1500, Dallas, Texas75201, Attn:President. THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. Dated:June , 2010 CDSS Wind Down Inc. By: Steven B. Solomon, CEO THIS INFORMATION STATEMENT IS DATED JUNE , 2010, AND IS FIRST BEING MAILED TO CDSS STOCKHOLDERS ON OR ABOUT JUNE , 2010. 2 Summary Term Sheet The following is a summary of the principal terms of the Reverse Stock Split, the Share Increase and the Merger. This summary does not contain all information that may be important to you. We encourage you to read carefully this information statement, including the annexes and the documents we have incorporated by reference into this information statement, in their entirety. On March 29, 2010, GEM entered into a merger agreement with CDSS and CDSS Merger Corporation, which was amended as of April 30, 2010. In connection with the Merger: · Each issued and outstanding share of GEM common stock will be converted into 0.352 shares of newly issued CDSS common stock; · CDSS will seek to complete a private placement for proceeds of $1.25 million (with a reduction in the amount of shares to be issuable upon conversion of a convertible promissory note held by Steven B. Solomon, Chief Executive Officer, Chairman and control shareholder of CDSS); · CDSS shall cause a reverse stock split prior to the effectiveness of the merger upon which every three (3) shares of CDSS common stock shall be automatically converted into one (1) share of CDSS common stock; · CDSS shall adopt an amendment to its certificate of incorporation prior to the effectiveness of the merger to increase its shares of authorized common stock from 100,000,000 to 500,000,000 and reduce the par value per share from $0.01 per share to $0.0001 per share; · CDSS’s certificate of incorporation shall be amended and restated to read substantially as GEM’s certificate of incorporation read immediately prior to the effectiveness of the Merger, and CDSS’s name will be changed to Green Energy Management Services Holdings, Inc; · CDSS’s bylaws shall be amended and restated to read substantially as GEM’s bylaws read immediately prior to the Merger; · The officers and directors of CDSS shall resign effective as of the merger, and the directors and officers of GEM shall become officers and directors of CDSS effective as of the Merger; and · GEM shareholders who are dissenters to the Merger shall have dissenters’ rights under Section 262 of the DGCL. 3 Table of Contents Page Summary Term Sheet 3 Proposal 1 – The Reverse Stock Split 5 Proposal 2 – The Share Increase 10 Proposal 3 – The Merger 12 Questions and Answers About The Merger 12 Cautionary Statement Regarding Forward-Looking Statements 14 Summary of the Information Statement 16 Unaudited Pro Forma Condensed Combined Financial Statements 21 Market Price Information and Related Stockholder Matters 26 Where You Can Find More Information 27 Risk Factors 28 The Merger 38 Material United States Federal Income Tax Consequences 40 The Merger Agreement 46 Information About GEM 50 Information About CDSS 60 Comparison of Rights of Holders of GEM Common Stock and CDSS Common Stock 70 Interests of Named Persons and Legal Counsel 70 Index to Financial Statements of GEM 71 Index to Financial Statements of CDSS 85 Annexes: Annex 1 Certificate of Amendment related to Reverse Split Annex 2 Certificate of Amendment related to Share Increase Annex 3 Merger Agreement dated March 29, 2010 Annex 4 Amendment to Merger Agreement dated April 30, 2010 Annex 5 Amended and Restated Certificate of Incorporation Annex 6 Accountant’s Consent of MaloneBailey, LLP Annex 7 Accountant’s Consent of Hannis T. Bourgeois, LLP 4 PROPOSAL 1 THE REVERSE STOCK SPLIT OVERVIEW Steven B. Solomon, our Chairman, Chief Executive Officer and President, owns a majority of our outstanding shares of common stock and has approved an amendment to our certificate of incorporation which would authorize our board of directors to effect a reverse split of all outstanding shares of our common stock at an exchange ratio of one-for-three. The board would have the sole discretion to elect, as it determines to be in the best interests of the Company and its stockholders, whether or not to effect the reverse stock split, at any time before May 31, 2011. The Board may also determine not to undertake the reverse stock split, even though approved by our stockholders. Our board of directors has approved and adopted the amendment to our certificate of incorporation to effect the proposed reverse stock split and declared the proposal to be advisable and has recommended that the proposed amendment be submitted to our stockholders. REASONS FOR THE REVERSE STOCK SPLIT Our primary purposes in considering the reverse stock split is to reduce the amount of shares of our common stock currently outstanding to (i) permit the issuance of 166,788,200 shares to Steven B. Solomon, our CEO, Chairman of the Board and owner ofapproximately 72% of the currently outstanding shares of the Company, who exercised a right to convert a note payable to common stock, (ii) facilitate the proposed merger, and (iii) facilitate a proposed private placement in connection with the proposed merger.The issuance of the note payable to our CEO resulted in a potential change of control of the Company as previously disclosed, and the partial conversion of the note resulted in a change of control as previously disclosed. In addition, the reverse stock would facilitate a corporate transaction such as the proposed merger, or another transaction or financing.We have entered into a merger agreement related to the merger, and while we have not entered into a letter of intent or other arrangement related to the proposed private placement, we are actively pursuing the proposed private placement, closing of which is a condition precedent to the merger. The decision to enter into a transaction could be made by our CEO, as our CEO owns more than a majority of our voting stock.We cannot assure you that we will be able to enter into any transactions regarding a corporate combination or financing.If we do not enter into any transactions, our Board of Directors will consider options available to us, including whether to implement the proposed reverse split. The Board does not intend for this transaction to be the first step in a series or plans or proposals of a "going private transaction" within the meaning of Rule 13-3 of the Securities Exchange Act of 1934. As of May 27, 2010, the trading price of our common stock was $0.06 per share. In determining whether or not to implement the reverse stock split, the board would assess a variety of factors, including without limitation analysis of our capitalization and our strategic alternatives. We cannot assure you that a reverse split would lead to a sustained increase in the trading price of our common stock, or that we will be able to consummate any transactions. Other than as described above, we do not presently have any plans, proposals or arrangements, written or otherwise, to issue any of the newly available authorized shares of common stock for any purpose, including future acquisitions or financings. THE REVERSE STOCK SPLIT MAY NOT RESULT IN AN INCREASE IN THE PER SHARE PRICE OF THE COMMON STOCK; THERE ARE OTHER RISKS ASSOCIATED WITH THE REVERSE STOCK SPLIT. The Board of Directors expects that a reverse stock split of the Common Stock will increase the market price of the Common Stock.However, the Company cannot be certain whether the reverse stock split would increase the trading price for the Common Stock. The history of similar stock split combinations for companies in like circumstances is varied, with many companies losing substantial market value after a reverse stock split. There is no assurance that: · the trading price per share of Common Stock after the reverse stock split would rise in proportion to the reduction in the number of pre-split shares of Common Stock outstanding before the reverse stock split; · the reverse stock split would result in a per share price that would attract brokers and investors who do not trade in lower priced stocks. 5 The market price of the Common Stock would also be based on our performance and other factors, some of which are unrelated to the number of shares outstanding. If the reverse stock split is consummated and the trading price of the Common Stock declines, the percentage decline as an absolute number and as a percentage of the Company's overall market capitalization may be greater than would occur in the absence of the reverse stock split. Furthermore, the liquidity of the Common Stock could be adversely affected by the reduced number of shares that would be outstanding after the reverse stock split. POTENTIAL EFFECTS OF THE REVERSE STOCK SPLIT The immediate effect of a reverse split would be to reduce the number of shares of common stock outstanding, and we anticipate to increase the trading price of our common stock. However, the effect of a reverse stock split upon the market price for our common stock cannot be predicted, and the history of reverse stock splits for companies in similar circumstances is varied, with many companies losing substantial market value after a reverse stock split. We cannot assure you that the trading price of our common stock after the reverse stock split will rise in exact proportion to the reduction in the number of shares of our common stock outstanding as a result of the reverse stock split. Also, as stated above, we cannot assure you that a reverse stock split would lead to a sustained increase in the trading price of our common stock. The trading price of our common stock may change due to a variety of other factors, including our operating results, our financial condition, other factors related to our business and general market conditions. The following table reflects the number of shares of common stock that would be outstanding as a result of the proposed reverse stock split, and the approximate percentage reduction in the number of outstanding shares, based on 96,305,617 shares of common stock outstanding as of the record date (and excluding the effects of the issuances of the shares of stock described above), as well as the number of shares of common stock that would be available for issuance after each proposed reverse stock split: PROPOSED REVERSE STOCKSPLIT RATIO APPROXIMATE SHARES OF COMMON STOCK OUTSTANDING PERCENTAGE REDUCTIONS APPROXIMATE SHARES OF COMMON STOCK AVAILABLE Current – 1 for 3 % The effect of issuing the shares to Mr. Solomon and reserving shares for the Solomon conversion is shown as follows: PROPOSED REVERSE STOCKSPLIT RATIO SHARES OF COMMON STOCK OUTSTANDING SOLOMON SHARES SHARES RESERVED FOR SOLOMON CONVERSION SHARES RESERVED FOR STOCK OPTIONS APPROXIMATE SHARES OF COMMON STOCK AVAILABLE Current – 1 for 3 The resulting decrease in the number of shares of common stock outstanding could potentially impact the liquidity of our common stock on the Over the Counter Bulletin Board Market, especially in the case of larger block trades. Effects on Ownership by Individual Stockholders. If a reverse split is implemented, the number of shares of common stock held by each stockholder would be reduced by dividing the number of shares held immediately before the reverse split by three (3), and then rounding up to the nearest whole share. No fractional shares will be issued as a result of the reverse split. In lieu of any fractional interest in a share to which each stockholder otherwise would be entitled as a result of the reverse split, the Company will issue to such stockholder one whole share of common stock, as described in further detail below. The reverse stock split by itself would affect our common stock uniformly and would not affect any stockholder's percentage ownership interests in the Company or proportionate voting power, except to the extent that interests in fractional shares would be rounded up to the nearest whole share, and to the extent that additional shares may be issued to Mr. Solomon if he exercises his right to convert his note into additional shares of Common Stock (166,788,200 pre-split shares/55,596,067 post split shares) when shares are available for issuance after the reverse split. STOCKHOLDER NAME DIRECT OWNERSHIP BEFORE THE REVERSE SPLIT(1) BENEFICIAL OWNERSHIP BEFORE THE REVERSE SPLIT DIRECT OWNERSHIP AFTER THE REVERSE SPLIT BENEFICIAL OWNERSHIP AFTER THE REVERSE SPLIT Steven B. Solomon % % (2) % (3) % (4) (1) Shares held directly by the stockholder prior to the reverse stock split divided by 96,305,617 shares outstanding. 6 (2) Includes the 166,788,200 shares issuable to Mr. Solomon upon the conversion of the Note. Following the reverse stock split the number of shares issuable would be 55,596,067 for the Conversion Shares. (3) Assumes the unissued 166,788,200 pre-reverse stock split Conversion Shares are issued to Mr. Solomon following the reverse stock split.Mr. Solomon waived his right to these shares until such time as the shares become authorized. (4) Since the issuance of all 228,788,200 would cause the number of shares outstanding to exceed the authorized shares of 100,000,000, Mr. Solomon has waived his right to these shares until such time as the shares become authorized. During the second quarter of 2010, Mr. Solomon converted $18,821 of the principal of a $69,451 convertible note payable into 62,000,000 shares of common stock of the Company.Mr. Solomon retains the right to convert the remaining balance of the note payable of $50,630 into 166,788,200 shares of common stock when enough authorized shares become available. Effect on Options, Warrants and Other Securities. In addition, all outstanding options and other securities entitling their holders to purchase shares of our common stock will be adjusted, if required by the terms of these securities, for the reverse stock split. In particular, the conversion ratio for each option would be reduced, and the exercise price, if applicable, would be increased, in accordance with the terms of each instrument and based on the 1 for 3 ratio of the reverse stock split. The Note will remain convertible after the reverse stock split. None of the rights currently accruing to holders of our common stock, or options or other securities convertible into common stock, will be affected by the reverse stock split. Other Effects on Outstanding Shares. If the reverse stock split is implemented, the rights and preferences of the outstanding shares of common stock will remain the same after the reverse split. Each share of common stock issued pursuant to the reverse stock split would be fully paid and non-assessable. The reverse stock split would result in some stockholders owning "odd-lots" of less than 100 shares of common stock. Brokerage commissions and other costs of transactions in odd-lots are generally higher than the costs of transactions in "round-lots" of even multiples of 100 shares. Our common stock is currently registered under Section 12(g) of the Securities Exchange Act of 1934, as amended. As a result, we are subject to the periodic reporting and other requirements of the Exchange Act. The proposed reverse stock split would not affect the registration of the common stock under the Exchange Act. Effect on Authorized Shares of common stock. The reverse stock split, if implemented, would not change the number of authorized shares of common stock as designated by our certificate of incorporation. Therefore, because the number of issued and outstanding shares of common stock would decrease, the number of shares remaining available for issuance under our authorized pool of common stock would increase.In addition, we are seeking to amend our certificate of incorporation to increase the number of our authorized shares to 500,000,000 from 100,000,000, which would substantially increase the number of shares remaining available for issuance under our authorized pool of common stock. Possible Anti-Takeover Effects. Under the proposed reverse stock split, the number of authorized shares of common stock will not be reduced. This will increase significantly the ability of our board of directors to issue authorized and unissued shares without further stockholder action. In addition, we are seeking to amend our certificate of incorporation to increase the number of our authorized shares to 500,000,000 from 100,000,000, which would substantially increase the number of shares remaining available for issuance under our authorized pool of common stock. The effective increases in the number of authorized but unissued shares of common stock may be construed as having an anti-takeover effect by permitting, for example, the issuance of shares to purchasers who might oppose a hostile takeover bid or oppose any efforts to amend or repeal certain provisions of the Company's certificate of incorporation or bylaws. As a result, management and the board might use the additional shares to resist or frustrate a third-party transaction providing an above-market premium that is favored by a majority of the independent stockholders.In addition, following the reverse split, if Mr. Solomon exercises his option to acquire 166,788,200 shares of our Common Stock on conversion of the Note, our CEO would be able to exercise control over any corporate transactions. Our current certificate of incorporation, bylaws, agreements, and Delaware law contain some additional anti-takeover provisions that may make more difficult or expensive or that may discourage a tender offer, change in control or takeover attempt that is opposed by our board of directors.These provisions of our certificate of incorporation and bylaws, Delaware law and other measures we may adopt could discourage potential acquisition proposals and could delay or prevent a change in control of our company, even though a majority of our stockholders may consider such proposals, if effected, desirable. These provisions could also make it more difficult for third parties to remove and replace the members of our board of directors. Moreover, these provisions could diminish the opportunities for stockholders to participate in some tender offers, including tender offers at prices above the then-current market value of the our shares of common stock, and may also inhibit increases in the trading price of the our shares that could result from takeover attempts or speculation. 7 We have no current plans or proposals to adopt other provisions or enter into other arrangements that might have material anti-takeover consequences.We have entered into the Merger Agreement and propose to enter into a financing transaction in connection with the Merger and the reverse stock split, which would result in a change of control if consummated. INTERESTS OF CERTAIN PERSONS IN CONNECTION WITH THE REVERSE SPLIT You should be aware that Steven B. Solomon, our CEO, Chairman of the Board and greater than 5% stockholder, has interests in the reverse stock split other than their interests as CDSS stockholders generally. These interests arise under some of our existing agreements which require us to issue additional shares of common stock to him that would be in excess of the amount of authorized shares of common stock that we currently have. After the reverse stock split, if it is implemented by our Board, we may issue these additional shares and Mr. Solomon may exercise his right to convert additional amounts under the note, which could result in an increase in Mr. Solomon’s ownership of CDSS shares. His interests may be different from, or in conflict with, your interests as a CDSS stockholder. The members of our board of directors were aware of these additional interests, and considered them, when they approved the reverse stock split. These interests include, for Mr. Solomon: · We have agreed to issue 166,788,200 shares of Common Stock at such time as they become authorized or additional capital stock is available, whether by means of the increase to our authorized common stock or by the reverse stock split.During the second quarter of 2010, Mr. Solomon converted $18,821 of his $69,451 convertible note into 62,000,000 shares of Common Stock of the Company.Since the issuance of all 228,788,200 would have caused the number of shares outstanding to exceed our authorized number of shares of 100,000,000, Mr. Solomon had waived his right to these shares until such time as the shares were available.Following the reverse split, Mr. Solomon would be entitled to receive 55,596,067 shares of our Common Stock as a result of converting the remaining balance of his convertible note. · Mr. Solomon owns directly or indirectly controls 68,854,484 pre-split shares of Common Stock. PROCEDURE FOR EFFECTING THE REVERSE STOCK SPLIT AND EXCHANGE OF STOCK CERTIFICATES Our board of directors may elect whether or not to declare a reverse stock split, at any time before May 31, 2011. The reverse stock split would be implemented by filing the amendment to our certificate of incorporation, in substantially the form attached to this Information Statement as Annex 1, with the Delaware Secretary of State, and the reverse stock split would become effective on the date of the filing. As of the effective date of the reverse stock split, each certificate representing shares of our common stock before the reverse stock split will be deemed, for all corporate purposes, to evidence ownership of the reduced number of shares of common stock resulting from the one-for-three reverse stock split, except that holders of unexchanged shares would not be entitled to receive any dividends or other distributions payable by the Company after the effective date until they surrender their old stock certificates for exchange. All options and other securities would also be automatically adjusted on the effective date. Our transfer agent would act as the exchange agent for purposes of implementing the exchange of stock certificates. As soon as practicable after the effective date, stockholders and holders of securities convertible into our common stock will be notified of the effectiveness of the reverse split. Stockholders of record would receive a letter of transmittal requesting them to surrender their stock certificates for stock certificates reflecting the adjusted number of shares as a result of the one-for-three reverse stock split. Persons who hold their shares in brokerage accounts or "street name" would not be required to take any further actions to effect the exchange of their certificates. No new certificates would be issued to a stockholder until the stockholder has surrendered the stockholder's outstanding certificate(s) together with the properly completed and executed letter of transmittal to the exchange agent. Until surrender, each certificate representing shares before the reverse stock split would continue to be valid and would represent the adjusted number of shares based on the one-for-three exchange ratio of the reverse stock split, rounded up to the nearest whole share. Stockholders should not destroy any stock certificate and should not submit any certificates until they receive a letter of transmittal. FRACTIONAL SHARES We would not issue fractional shares in connection with the reverse stock split. Instead, any fractional share resulting from the reverse stock split would be rounded up to the nearest whole share. Stockholders who otherwise would be entitled to receive a fractional share because they hold a number of shares not evenly divisible by 3 would instead receive one additional whole share at no additional cost upon surrender to the exchange agent of the certificates and a properly completed and executed letter of transmittal. The number of shares to be issued in connection with rounding up such fractional interests is not expected by management of the Company to be material. 8 ACCOUNTING CONSEQUENCES The par value of our common stock would remain unchanged at $0.01 per share after the reverse stock split (although we intend to decrease the par value per share from $0.01 to $0.0001 in connection with the Share Increase described in Proposal 2) and as a result, the reverse stock split will not affect the total amount of stockholders' deficit on our balance sheet.The value ofthe common stock and additional paid-in capital components of total stockholders' equity will change by equal but offsetting amounts, except for the issuance of the 55,596,067 shares of common stock to Mr. Solomon and the investors in the proposed $1.25 million private placement required in connection with the merger.However, while we have not determined the price at which the shares will be sold in the private placement we have assumed for the purpose of discussing the accounting consequences a $0.06 per share purchase price, the closing price of our common stock on May 27, 2010.As a result, and after the effect of the reverse stock split, 6,944,445 shares would be considered issued in the private placement and 48,651,623 shares would be considered issued to Mr. Solomon.The effect of the issuance of the 55,596,067 shares of common stock would increase the par value of common stock by $5,560, increase additional paid in capital by $50,630, reduce the remaining principal of the note payable by $50,630, reduce debt discount by $36,422 and charge $36,422 to interest expense.Stockholders deficit per share computed as the aggregate stockholders' deficit reported divided by the common shares outstanding would be decreased by the issuance of the 55,596,067 shares.The increase in the number of shares outstanding would decrease loss per share as previously reported. Except for the issuance of the shares discussed above, the reverse stock split would increase the previously reported net income or loss per share.Stockholders' deficit value per share of our common stock would be increased as a result of the reverse stock split because there will be fewer shares of our common stock outstanding.All historic share and per share amounts in our financial statements and related footnotes would be adjusted accordingly for the reverse stock split.The Company does not anticipate that any material accounting consequences would arise as a result of the reverse stock split. FEDERAL INCOME TAX CONSEQUENCES OF THE REVERSE STOCK SPLIT The following is a summary of the material federal income tax consequences of the Reverse Stock Split. This discussion is based on the Internal Revenue Code, the Treasury Regulations promulgated thereunder, judicial opinions, published positions of the Internal Revenue Service, and all other applicable authorities as of the date of this document, all of which are subject to change (possibly with retroactive effect). This discussion does not describe all of the tax consequences that may be relevant to a holder in light of his particular circumstances or to holders subject to special rules (such as dealers in securities, financial institutions, insurance companies, tax-exempt organizations, foreign individuals and entities, and persons who acquired their Common Stock as compensation). In addition, this summary is limited to stockholders that hold their Common Stock as capital assets. This discussion also does not address any tax consequences arising under the laws of any state, local or foreign jurisdiction. ACCORDINGLY, EACH STOCKHOLDER IS STRONGLY URGED TO CONSULT WITH A TAX ADVISOR TO DETERMINE THE PARTICULAR FEDERAL, STATE, LOCAL OR FOREIGN INCOME OR OTHER TAX CONSEQUENCES TO SUCH STOCKHOLDER OF THE REVERSE STOCK SPLIT. No gain or loss should be recognized by a stockholder upon such stockholder’s exchange of pre-reverse stock split shares for post-reverse stock split shares pursuant to the Reverse Stock Split. The aggregate tax basis of the post-reverse stock split shares received in the Reverse Stock Split will be the same as the stockholder’s aggregate tax basis in the pre-reverse stock split shares exchanged therefore. The stockholder’s holding period for the post-reverse stock split shares will include the period during which the stockholder held the pre-reverse stock split shares surrendered in the Reverse Stock Split. The tax treatment of each stockholder may vary depending upon the particular facts and circumstances of such stockholder. Each stockholder is urged to consult with such stockholder’s own tax advisor with respect to all of the potential tax consequences of the Reverse Stock Split. 9 PROPOSAL 2 THE SHARE INCREASE The Board has determined that it would be in the best interests of the Company to approve the Share Increase, including the increase in the number of authorized shares of our common stock from 100,000,000 to 500,000,000 and the reduction in the par value of our shares from $0.01 to $0.0001 per share. Mr. Solomon, holder of a majority of the Company’s shares, has granted the Board the authority, in its sole discretion, to amend the Certificate of Incorporation for the purpose of effecting the Share Increase. By voting in favor of this proposal, the majority shareholders granted the Board authority to effectuate the Share Increase, in its sole discretion, for a period of one (1) year, up until May 31, 2011. REASONS FOR THE SHARE INCREASE As described above, we do not have sufficient authorized shares to issue the shares of common stock that remain issuable on conversion of the note held by Mr. Solomon, to issue shares in connection with the proposed merger, or to issue shares in connection with the proposed private placement we intend to enter into in connection with the proposed merger.We intend to inquire into business acquisition opportunities, and have entered into the merger agreement and intend to enter into the proposed private placement. Our goal is to increase stockholder value by changing our operations to a business that has the potential to generate greater returns to our stockholders and potential investors than the business we are currently in. Our authorized shares of Common Stock will need to be increased in order for the Company to have the necessary flexibility and ability to act quickly in connection with any business acquisition opportunities, to complete the merger and the private placement, and to issue the remaining shares issuable on conversion of Mr. Solomon’s note. CURRENT CAPITALIZATION As of May 27, 2010, there are 1,000,000 shares of $.01 par value preferred stock authorized, of which none are outstanding. There are 100,000,000 shares of Common Stock authorized. Of such authorized Common Stock, there are 96,305,617 shares outstanding. EFFECTIVENESS OF THE SHARE INCREASE The Share Increase will be effective upon the filing of the amendment to the Company’s Certificate of Incorporation with the Secretary of State of the State of Delaware, the Company's state of incorporation. Our Board has discretion not to carry out the Share Increase if it determines that these actions will not be beneficial. Currently, we plan to file the amendment to the Company’s Certificate of Incorporation, in the form attached as Annex 2, prior to effectiveness of the merger. There can be no assurance that the Company will complete the merger or related transactions. EFFECTS OF THE SHARE INCREASE The overall effect will be an increase in the authorized shares of the Company’s common stock from 100,000,000 to 500,000,000 and a reduction in the par value of our shares from $0.01 to $0.0001 per share. The unissued shares may be issued by our Board in its discretion. Any future issuance will have the effect of diluting the percentage of stock ownership and voting rights of the present holders of Common Stock. The Board believes it advisable to increase in the number of authorized shares and reduce the par value per share for the reasons set forth above. However, this action is not being recommended by the Board as part of an anti-takeover strategy although the Board is aware that the increase in the number of authorized but unissued shares of Common Stock may have a potential anti-takeover effect. Our ability to issue additional shares could be used to thwart persons, or otherwise dilute the stock ownership of stockholders seeking to control us. There is no accounting consequence to the increase in authorized shares. The effect of the change in par value from $0.01 per share to $0.0001 will result an increase to additional paid-in capital and a decrease to common stock of equal and offsetting amounts computed using the number of shares outstanding at the date of the change in par value. In addition, there would be no change to total stockholders’ deficit or earnings per share from an increase in authorized shares or a change in par value per share. 10 AMENDMENT TO CERTIFICATE OF INCORPORATION If approved, the first paragraph of Article IV of the Company's Amended and Restated Certificate of Incorporation shall be amended to read in its entirety as follows: "The total number of shares of all classes of stock which the Corporation shall have authority to issue is 501,000,000, of which 500,000,000 shares of the par value of $0.0001 per share shall be a separate class designated as Common Stock and 1,000,000 shares of the par value of $0.0001 per share shall be a separate class designated as Preferred Stock." The proposed amendment to our Certificate of Incorporation necessary to increase the number of authorized shares of the Company's common stock from 100,000,000 to 500,000,000 and reduce the par value from $0.01 per share to $0.0001 per share is described above.A copy of the Certificate of Amendment to Amended and Restated Certificate of Incorporation which will accomplish this change is attached as Annex 2. 11 PROPOSAL 3 THE MERGER QUESTIONS AND ANSWERS ABOUT THE MERGER Following are questions and related answers that address some of the questions you may have regarding the pending merger transaction between GEM and CDSS, the share increase, the reverse split and related matters. These questions and answers may not contain all of the information relevant to you, do not purport to summarize all material information relating to the merger agreement, the charter amendments, or any of the other matters discussed in this information statement, and are subject to, and are qualified in their entirety by, the more detailed information contained or incorporated by reference in or attached to this information statement. Therefore, please carefully read this information statement, including the attached annexes, in its entirety. Q: WHY ARE WE PROPOSING THE MERGER? A: We believe that a merger between GEM and CDSS presents an opportunity to enhance stockholder value for both companies. CDSS is a shell corporation with no active operations, and substantially no operating assets or liabilities. Its common stock is traded on the Over-the-Counter Bulletin Boardunder the symbol “CWDW,” and has an active trading market. GEM has substantial business opportunities, but there is no public market for its common stock. The combination of the two companies and the access to an active trading market could provide liquidity for GEM investors and provide GEM with increased visibility within the investor community. The merger will also create a combined company with the potential of raising additional capital to finance further development of GEM’s products if needed. Stockholders of the combined company will be able to participate in the growth and opportunities that result from the merger. To review the reasons for the merger in greater detail, see the section entitled “The Merger - Reasons for the Merger.” Q: WHAT WILL HAPPEN IN THE MERGER? A: In the proposed merger, CDSS Merger Corporation, a wholly-owned subsidiary of CDSS, will merge with and into GEM and, as a result, GEM will become a wholly-owned subsidiary of CDSS. In connection with the merger, CDSS will change its name to “Green Energy Management Services Holdings, Inc.” The merger agreement and amendment, which govern the merger, are attached to this information statement as Annexes 3 and 4. You are encouraged to read them carefully. Q: WHAT WILL I RECEIVE IN THE MERGER? A: If the merger is completed, each GEM stockholders’ shares will be converted into 0.352 shares of CDSS common stock. For example, if a GEM shareholder owned 1,000 shares of GEM common stock, those shares will be converted into 352 shares of CDSS common stock after the merger. There will be no exchange of stock certificates held by existing CDSS stockholders in connection with the merger. The shares of CDSS common stock that GEM stockholders receive will be restricted under the Securities Act of 1933, as amended (the “Securities Act”), just as shares of GEM common stock were restricted immediately prior to the merger. CDSS common stock is listed on Over the Counter Bulletin Board under the symbol “CWDW.” There will be no fractional shares exchanged in the merger, and there will be no need to pay cash in lieu of fractional shares. If you are a CDSS stockholder, immediately prior to the effectiveness of the merger, pursuant to the reverse stock split described in Proposal 1, every 3 shares of CDSS common stock shall automatically be converted into one share of CDSS common stock. We will issue one additional share in the event that you would own a fractional share as a result of the reverse stock split. Q: WHAT ARE THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE MERGER ON GEM STOCKHOLDERS? A: The material U.S. federal income tax consequences of the merger are described in more detail in the section entitled “The Merger — Material United States Federal Income Tax Consequences”. The tax consequences of the merger to you will depend upon your particular situation. You should consult your own tax advisor for a full understanding of the federal, state, local and foreign income and other tax consequences of the merger. Q: SHOULD STOCKHOLDERS SEND IN THEIR STOCK CERTIFICATES NOW? A: No. CDSS will not be exchanging physical securities after the merger becomes effective.At the time of closing of the merger, CDSS will instruct its transfer agent to adjust the stock ledger of CDSS to reflect the effects of the reverse stock split and the merger on the shares of CDSS stock held by current CDSS shareholders.It will not be necessary for an exchange of physical securities to occur in order to reflect your new ownership interest. 12 Q: WHEN DO YOU EXPECT TO COMPLETE THE MERGER? A: GEM and CDSS are working to complete the merger as quickly as practicable, and expect to complete the mergerduring the second quarter of 2010; however, the exact timing cannot be predicted. Q: DO I HAVE APPRAISAL OR DISSENTER’S RIGHTS? A: Yes, those holders of GEM common stock who have not consented to the merger are entitled to exercise appraisal rights in connection with the merger, subject to compliance with applicable procedures under Delaware law, as described in this information statement. Because CDSS’s stockholders are not being asked to relinquish their shares in connection with the merger, they are not entitled to appraisal rights. The shareholders of GEM common stock unanimously approved this merger.Those GEM shareholders who consented to the merger have waived their appraisal and dissenter’s rights under applicable Delaware law. Q: WHOM SHOULD I CALL WITH QUESTIONS? A: If you have any questions about the proposed merger or if you need additional copies of the information statement or the enclosed information, please call or write: Green Energy Management Services, Inc. 381 Teaneck Road Teaneck, NJ 07666 Attn: Robert Weinstein (201) 530-1200 CDSS Wind Down Inc. 2100 McKinney Avenue, Suite 1500 Dallas, TX 75201 Attn: Steven B. Solomon (214) 750-2454 Q: ARE THE CDSS STOCKHOLDERS ALSO REQUIRED TO APPROVE THE MERGER? A: Yes. The holders of a majority of the issued and outstanding common stock of CDSS, considered, voted on and adopted the proposal to approve entering into the transactions contemplated by the Merger Agreement, and to approve the merger, the reverse stock split, and the share increase. This consent of stockholders is sufficient to approve entering into the transactions. Accordingly, the actions will not be submitted to the other CDSS stockholders for a vote. Q: WILL MY RIGHTS AS A GEM STOCKHOLDER CHANGE AS A RESULT OF THE MERGER? A: No. Because the certificate of incorporation and bylaws of CDSS are being amended and restated at the time of the merger to read substantially the same as the certificate of incorporation and bylaws of GEM, your rights as a GEM stockholder will not change. There is a summary comparison of the rights of stockholders of CDSS and GEM starting on page of this information statement. If you are a CDSS stockholder, your rights will change because the certificate of incorporation and bylaws of CDSS are being amended and restated as described in this information statement. Additionally, the par value of your shares will change from $0.01 to $0.0001. Also, as a result of the reverse stock split and merger, CDSS stockholders will own approximately 87.7 million shares in the combined company, while GEM stockholders will own approximately 351 million shares in the combined company. Accordingly, your percentage ownership in CDSS will substantially decrease to approximately 20% of your prior ownership percentage as a result of the merger. Q: IS EVERYONE TREATED EQUALLY IN THE MERGER AND RELATED TRANSACTIONS? A: No. A number of directors and officers of GEM may have interests in the merger agreement and the merger that are different from those of GEM stockholders who are not also directors and officers. In addition, Steven B. Solomon, an officer, director and majority shareholder of CDSS, will have registration rights related to his shares, and will be able to exercise his conversion rights under his promissory note if the reverse split and share increase are adopted. These differences are explained in more detail on page of this information statement. 13 Q: WHAT WILL HAPPEN IF THE MERGER IS NOT COMPLETED? A: If the merger is not completed for any reason, GEM and CDSS may be subject to a number of other risks. GEM will continue to have no active trading market for its common stock, which would have an adverse impact on its ability to avail itself of the public markets for additional financing. CDSS will have no operating business and will continue as a shell. Both companies will incur the expenses associated with attempting to effectuate the merger and the transactions, and GEM may be required to pay a termination fee to CDSS in certain circumstances. The failure to consummate the merger could have an adverse impact on the price and trading of CDSS’s common stock. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. The following cautionary statements identify important factors that could cause GEM’s, CDSS’s or the combined company’s actual results to differ materially from those projected in the forward-looking statements made in this document. Among the key factors that have a direct bearing on GEM’s, CDSS’s or the combined company’s results of operations are: · general economic and business conditions; the existence or absence of adverse publicity; changes in marketing and technology; changes in political, social and economic conditions; · competition in and general risks of the industries in which GEM operates; · success of acquisitions and operating initiatives; changes in business strategy or development plans; management of growth; · dependence on senior management; business abilities and judgment of personnel; availability of qualified personnel; labor and employee benefit costs; · ability of GEM to retain and hire key executives, technical personnel and other employees; · ability of GEM to manage its growth and the difficulty of successfully managing a larger, more geographically dispersed organization; · ability of GEM to manage successfully its changing relationships with customers, suppliers, value-added resellers and strategic partners; · the impact of government regulation; · volatility in the stock price of CDSS; · the need and ability of GEM to obtain sufficient financing to meet potential capital requirements; · market acceptance of each of the companies’ products and services and the acceptance of GEM’s customers of GEM’s existing and new product and services offerings; and · the timing of other conditions associated with the completion of the merger, including without limitation the ability to raise $1.25 million in a private placement as a condition precedent to the merger. 14 These factors and the risk factors referred to below could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by CDSS, and you should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which it is made and CDSS undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for CDSS to predict which will arise. In addition, CDSS cannot assess the impact of each factor on CDSS or the combined companies or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 15 SUMMARY OF THE INFORMATION STATEMENT This summary highlights selected information from this information statement. It does not contain all of the information that is important to you. CDSS urges you to read carefully the entire information statement and the other documents referred to in this information statement to fully understand the merger and related transactions. In particular, you should read the documents attached to this information statement, including the merger agreement and the amendment to the merger agreement, which are attached as Annexes 3 and 4. For a guide as to where you can obtain more information on CDSS, see the section entitled “Where You Can Find More Information” beginning on page []. We have included page references parenthetically to direct you to a more complete description of the topics presented in this summary of the information statement. As your approval of the merger and the other matters described in this information statement is neither required nor requested, we are not asking you for a proxy and you are requested not to send us a proxy. The Companies (Pages ) Green Energy Management Services, Inc. GEM was incorporated in Delaware in March 2010.GEM recently acquired Southside Electric, Inc., a New Jersey electrical contractor headquartered in Teaneck, New Jersey.In connection with that acquisition, GEM moved its principal executive offices to 381 Teaneck Road, Teaneck, NJ 07666. GEM is primarily involved in the distribution of energy efficient light induction units (the “Units”) to end users who utilize substantial quantities of electricity.It maintains business operations on a nationwide basis, distributing products and services to municipal and commercial customers. GEM has since its inception investigated a number of sources of capitalization and funding for its business operations.Its business model relies heavily on sharing with its customers the cost savings associated with the installation of the Units.As such, GEM requires sufficient working capital to install the Units, with its compensation comingprincipally after cost savings are recognized. CDSS Wind Down Inc. CDSS was incorporated in Delaware in December 1996.Its principal executive offices are located at 2100 McKinney Avenue, Suite 1500, Dallas, Texas 75201. The business was operated from May 17, 2002 until the sale of substantially all of its assets to McAfee, Inc. on December 4, 2006 when its operations ceased.On December 4, 2006, Citadel Security Software Inc.and its subsidiaries (collectively, "Citadel" or the “Company”) closed the sale of substantially all of its assets to McAfee Security, LLC, a Delaware limited liability company and a wholly owned subsidiary of McAfee, Inc., pursuant to the Asset Purchase Agreement (the "Asset Purchase Agreement") between the Company and McAfee, Inc.and a subsidiary ("McAfee").On December 12, 2006, Citadel Security Software Inc.changed its name to CDSS Wind Down Inc.(“CDSS”).The Asset Purchase Agreement provided for the acquisition of substantially all of the assets (the “Assets”) and the assumption of certain identified liabilities of CDSS by McAfee (collectively, the "Sale").The cash consideration received by CDSS for the purchase of the Assets and operating expense reimbursement was $60,020,579 in immediately available funds.A distribution of $0.50 per share was made on January 5, 2007 to shareholders of record on January 2, 2007.From December 5, 2006 and prior to December 31, 2009, all known liabilities associated with our prior operations were settled and all distributions to shareholders were made. Up to and until the sale of substantially all of its assets, the Company was engaged in the development, marketing and licensing of security software products to large enterprises and government agencies.Following the Sale, the Company has had no operations and no employees but has incurred costs and expenses associated with the wind down activities conducted under its prior plan of liquidation and dissolution (the “Plan of Liquidation”) and the costs to remain in SEC reporting compliance. During 2009, the Board of Directors considered alternatives to liquidating or dissolving the Company including the potential for commencing a development stage company or the potential for acquiring an operating company in a merger or asset purchase transaction and determined on November 16, 2009 to terminate the Plan of Liquidation previously approved by the Board of Directors on October 13, 2006 and by the shareholders of the Company on December 1, 2006. 16 Currently, CDSS has no active business operations. On April 30, 2004 the Company’s stock moved from the National Association of Securities Dealers (NASD) Over-the-Counter Bulletin Board (OTCBB) exchange to the NASDAQ Capital Market and traded under the symbol "CDSS".On May 5, 2006 the Company's stock moved to the OTCBB following a delisting notice form the NASDAQ for failure to meet the $1 per share minimum trading price.On January 11, 2007 the trading symbol became "CWDW" resulting from the name change described above. CDSS Merger Corporation c/o CDSS Wind Down Inc. 2100 McKinney Avenue, Suite 1500 Dallas, TX 75201 CDSS formed CDSS Merger Corporation solely for the purpose of effecting the merger. To date, the merger subsidiary has not conducted any activities other than those incidental to its formation and the execution of the merger agreement and related documents. Upon completion of the merger, the merger subsidiary will be merged with and into GEM and the separate existence of the merger subsidiary will end. Approval of the Boards of Directors (Pages ) Our respective boards of directors have determined that the merger is in the best interests of GEM and CDSS and their stockholders and unanimously approved the merger agreement and the transactions contemplated in the merger agreement and related documents. To review the factors considered by the boards of directors, see “The Merger - Reasons for the Merger.” Written Consent; Record Date (Pages ) Under Delaware corporate law and both companies’ bylaws, the companies’ stockholders may approve the merger and the transactions contemplated by the merger agreement by written consent of stockholders holding a majority of outstanding common stock. On March 20, 2010, at a duly-noticed shareholders meeting at which representatives of the beneficial owners of all shares of GEM stock were either present or voting by proxy, the shareholders unanimously approved the merger with CWDW. On April 30, 2010, Steven B. Solomon exercised his right to convert a portion of the convertible promissory note and acquired 62,000,000 shares of CDSS's common stock, which, when combined with the approximately 6.9 million shares he then owned as of that date, constituted 71.5% of the outstanding shares of common stock of CDSS.Mr. Solomon executed a written consent to approve the merger and any other transactions contemplated in the merger agreement, including the reverse stock split, and the share increase.June , 2010 was the record date for determining the CDSS stockholders entitled to receive notice of stockholder action by written consent and receive this information statement. This was also the record date for determining the number of shares of CDSS common stock outstanding and therefore the number of votes necessary to adopt the merger agreement and approve the related transactions. On June , 2010, there were 96,305,617 shares of CDSS common stock outstanding and entitled to vote, with each share entitled to one vote. Notwithstanding the execution and delivery of the written consents, federal securities laws provide that the merger may not be completed until 20 calendar days after the date this information statement is mailed to our stockholders. Therefore, the merger cannot be completed until that time has elapsed. We currently expect the merger to be completed as soon as the expiration of that 20 calendar day period, subject to obtaining all other regulatory approvals and other closing conditions. The Merger (Pages ) In the proposed merger, CDSS Merger Corporation, a wholly-owned subsidiary of CDSS will merge into GEM, with GEM as the surviving corporation. As a result, GEM will become a wholly-owned subsidiary of CDSS. Upon the effectiveness of the merger, CDSS’s name will be changed to “Green Energy Management Services Holdings, Inc.” THE MERGER AGREEMENT AND AMENDMENT ARE ATTACHED TO THIS INFORMATION STATEMENT AS ANNEX 3 AND ANNEX 4. YOU ARE ENCOURAGED TO READ THEM CAREFULLY. 17 What Will GEM Shareholders Receive in the Merger (Pages ) In the merger, each share of GEM common stock will be converted into the right to receive 0.352 shares of CDSS common stock. Ownership of CDSS After the Merger (Page ) GEM and CDSS estimate that, after giving effect to the reverse stock split of CDSS the common stock, the share increase and the private placement, the number of shares of CDSS common stock to be issued to GEM stockholders in the merger will constitute approximately 80% of the outstanding common stock of the combined company after the merger. Conditions to the Consummation of the Merger (Pages ) The completion of the merger depends on the satisfaction or waiver of a number of conditions set forth in the merger agreement, including the following: · The representations and warranties of GEM and CDSS contained in the merger agreement shall be true and correct as of the closing of the merger; · GEM and CDSS shall have performed all covenants contained in the merger agreement; · There shall be no judgment, order, decree or injunction in effect that would prohibit the transactions contemplated by the merger agreement or adversely affect the rights of parties to the merger; · GEM shall not have engaged in any practice or act, or entered into any transaction outside the ordinary course of business, which results in a material adverse effect; · The merger shall have been duly approved by the shareholders of GEM and CDSS; · CDSS shall have completed a private placement with proceeds of at least $1.25 million; · GEM and CDSS shall have delivered customary documents and certificates duly executed in accordance with the merger agreement; and · The officers and directors of CDSS shall have resigned effective as of the Closing. Termination of the Merger Agreement (Pages ) · GEM and CDSS may terminate the merger agreement by mutual written consent. · GEM may terminate the merger agreement: · in the event of an uncured breach of the merger agreement by CDSS; · if the closing of the merger has not occurred by the close of business on June 30, 2010; or · CDSS may terminate the merger agreement upon written notice at any time prior to the closing of the merger: · in the event of an uncured breach of the merger agreement by GEM; · if CDSS is not reasonably satisfied with the results of its due diligence; · if the closing of the merger shall not have occurred on or prior to June 30, 2010; or · if the board of directors of CDSS determines in good faith that failure to terminate the merger agreement would constitute a breach of the fiduciary duties of CDSS’s directors. · Either GEM or CDSS may terminate the merger agreement in the event that a governmental entity has issued a final non-appealable order restraining, enjoining or otherwise prohibiting the transactions contemplated in the merger agreement. 18 Reasons for the Merger (Pages ) For a description of the reasons considered by the GEM board of directors, please see the section entitled “The Merger -Reasons for the Merger” beginning on page . For a description of the reasons considered by the CDSS board of directors, please see the section entitled “The Merger -Reasons for the Merger” beginning on page . Material United States Federal Income Tax Consequences (Pages ) The merger is intended to be treated as a tax-free reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended, in which case you would not recognize gain or loss on the exchange of GEM common stock for CDSS stock. However, neither GEM nor CDSS intends to request a ruling from the Internal Revenue Service, and neither GEM nor CDSS intends to request an opinion of their tax advisors, regarding the income or other tax consequences of the merger. No assurance can be given that the Internal Revenue Service or the courts will agree that the merger qualifies as a tax-free reorganization under Section 368(a). Furthermore, the tax consequences of the merger to you will depend on your own personal circumstances. Thus, you should consult your tax advisor regarding the tax consequences of the merger. Accounting Treatment (Page ) The merger will be treated as a recapitalization of GEM. GEM will be deemed the accounting acquirer under generally accepted accounting principles. The combined companies’ operating results will be consolidated as of the consummation of the merger. Interests of Directors and Officers in the Merger (Page ) GEM’s directors and executive officers have interests in the merger that are different from, or are in addition to, those of other stockholders that may make them more likely to approve and adopt the merger agreement and approve the merger. The merger agreement provides that the officers and directors of CDSS will resign effective as of the closing of the merger, and that the officers and directors of GEM immediately prior to the merger shall become the officers and directors of CDSS. Specifically, Michael Samuel and William “Chip” D’Angelo will become the directors of CDSS upon the effectiveness of the merger. Steven B. Solomon, John Leide, Chris A. Economou, Joe M. Allbaugh and Mark Rogers will receive registration rights with respect to their shares of CDSS stock. The members of GEM’s board of directors were aware of, and considered the interests of, themselves and GEM’s executive officers in approving the merger and adopting the merger agreement. The members of CDSS’s board of directors and special committee were aware of, and considered the interests of, themselves and CDSS’s executive officers in approving the merger and adopting the merger agreement. Dissenters’ or Appraisal Rights (Pages ) Under the laws of Delaware, where GEM is incorporated, holders of GEM common stock who have not consented to the merger and comply with the applicable requirements of Delaware law will have the right to receive an appraisal of the value of their shares in connection with the merger and to be paid such value in cash. 19 Quotation on OTC.BB (Page ) The common stock of CDSS is currently traded on the “OTC Bulletin Board” under the symbol “CWDW.” Risks of the Merger (Pages — ) We urge you to read carefully all of the factors described in “Risk Factors” beginning on page in connection with the transactions contemplated by the merger agreement. Related Agreements (Pages ) GEM, CDSS and certain CDSS shareholders will enter into a shareholders agreement upon consummation of the merger, andMichael Samueland CDSS will enter into employment agreements upon consummation of the merger.CDSS will further assume the employment agreement of GEM CFO Robert Weinstein effective April 15, 210 between GEM and Mr. Weinstein. The terms and conditions of each of the foregoing agreements are described in “Related Agreements” beginning on page []. 20 Unaudited pro forma condensed combined financial information The unaudited pro forma financial statements reflect the merger between GEM and CDSS as though itoccurred as of the dates indicated herein From a legal standpoint, CDSS is considered to be the acquirer. As the former shareholders of GEM will end up with approximately 80% of the outstanding voting common stock of CDSS and CDSS is a public shell company, from an accounting standpoint the transaction is considered to be a recapitalization of GEM. The following unaudited pro forma condensed combined financial statements and related notes follow the legal form of the transaction presented to show the pro forma effects of the recapitalization of GEM assuming the merger been consummated as of December 31, 2009 and as of March 31, 2010 for the balance sheet and as of the beginning of the period for the year ended December 31, 2009 and the three months ended March 31, 2010 for the statements of operations. Pro forma data are based on assumptions and include adjustments as explained in the notes to the unaudited pro forma combined financial statements. The pro forma data are not necessarily indicative of the financial results that would have been attained had the merger occurred on the dates referenced above and should not be viewed as indicative of operations in future periods. The unaudited pro forma combined financial statements should be read in conjunction with the notes thereto, and the CDSS and GEM financial statements as of and for the year ended December 31, 2009 and the unaudited financial statements as of and for the three months ended March 31, 2010 included in this information statement. Green Energy Management Services, Inc (“GEM”) was formed as a Delaware corporation on March 12, 2010 and on May 18, 2010 completed a share exchange with Southside Electric, Inc. (“Southside”) whereby GEM issued 124,436,841shares of common stock in exchange for 100% ownership in Southside an S-Corporation. GEM had no assets liabilities or operations prior to the transaction with Southside and at March 31, 2010 and December 31, 2009 GEM had no issued and outstanding shares of common or preferred stock. The historical financial statements of GEM included in the Unaudited Combined Pro Forma Financial Statements represent the historical financial statements of Southside for the periods presented. The pro forma adjustments include the accounting effects of (a) the recognition of a tax benefit of GEM’s S-Corp losses; (b) classification of GEM’s S-Corp undistributed losses to additional paid-in capital; (c) the 1 for 3 reverse stock split of CDSS common stock; (d) The change in par value of CDSS common stock from $0.01 per share to $0.0001 per share; (e) the full conversion of the convertible promissory note payable including (f) the issuance of shares for $1,250,000 shares of common stock; and (g) the issuance of 351,691,756 shares of CDSS common stock in exchange for all of the outstanding shares of GEM. 21 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET AT MARCH 31, 2010 Historical GEM Historical CDSS Wind Down, Inc. Pro forma Adjustments Pro forma Combined ASSETS Current assets Cash $ $ $ (F) $ Contract receivables - Total current assets Property, plant & equipment, net - Tax asset – (A) Total assets $ LIABILITIES Current liabilities Line of credit $ $
